FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JORGE LUIS GARCIA HUINAC,                        No. 14-73092

               Petitioner,                       Agency No. A087-681-905

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jorge Luis Garcia Huinac, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).

We deny the petition for review.

      The agency did not abuse its discretion by denying Garcia Huinac’s motion

to reopen, where Garcia Huinac received proper notice of the hearing, and failed to

establish that exceptional circumstances excused his failure to appear at his

hearing. See 8 U.S.C. § 1229a(b)(5)(A) (allowing written notice to alien’s counsel

of record); id. at (e)(1) (defining exceptional circumstances as circumstances

beyond the control of the alien); Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.

2004) (exceptional circumstances not demonstrated where alien failed to comply

with the requirements set forth in Matter of Lozada, 19 I&N Dec. 637, 639 (BIA

1988), and the alleged ineffective assistance is not obvious on the face of the

record).

      Garcia Huinac’s contentions that the BIA failed to provide a reasoned

explanation for its decision and did not sufficiently address issues he raised on

appeal are not supported by the record. See Najmabadi, 597 F.3d at 990 (“[t]he

[BIA] does not have to write an exegesis on every contention” (internal quotes

omitted)). Accordingly, Garcia Huinac’s due process claims must fail. See Lata v.




                                          2                                       14-73092
INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail

on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-73092